SUPPLEMENT DATED AUGUST 11, 2014 to PROSPECTUSES DATED APRIL 29, 2011 FOR MASTERS EXTRA NY, MASTERS ACCESS NY, MASTERS CHOICE NY, AND MASTERS FLEX NY PROSPECTUS DATED MAY 21, 2007 FOR REGATTA GOLD NY PROSPECTUSES DATED MAY 1, 2007 FOR MASTERS REWARD NY AND MASTERS SELECT NY AND PROSPECTUS DATED MAY 1, 2003 FORREGATTA EXTRA NY ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK (FORMERLY KNOWN AS SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK) DELAWARE LIFE NY VARIABLE ACCOUNT C (FORMERLY KNOWN AS SUN LIFE (N.Y.) VARIABLE ACCOUNT C) On July 31, 2014, shareholders approved the reorganization of the following MFS Variable Insurance Trust II funds (each an “Acquired Fund”) into the corresponding acquiring fund (each an “Acquiring Fund”) after the close of business on August 8, 2014: Acquired Fund Acquiring Fund MFS® Value Portfolio was reorganized into MFS® Value Series MFS® Utilities Portfolio was reorganized into MFS® Utilities Series MFS® New Discovery Portfolio was reorganized into MFS® New Discovery Series MFS® Value Portfolio, MFS® Utilities Portfolio, and MFS® New Discovery Portfolio are no longer available for investment and all references to the funds are hereby deleted from the prospectus. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters/Regattas (NY)8/2014
